I301W*
                                 ELECTRONIC RECORD




COA #      05-13-01401-CR                        OFFENSE:        49.04


           Fred Ernest Peratta v. The State of
STYLE:     Texas                                 COUNTY:         Grayson

COA DISPOSITION:        AFFIRM                   TRIAL COURT: County Court at Law No. 2


DATE: 8/11/2014                    Publish: NO   TCCASE#:        2012-2-0636




                         IN THE COURT OF CRIMINAL APPEALS


          Fred Ernest Peratta v. The State of
STYLE:    Texas                                       CCA#:
                                                                         (303 WV
         APPELLAk/T^S                 Petition        CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:

                                                      JUDGE:

DATE:                                                 SIGNED:                       PC:_

JUDGE:             f.6\ C/jVUJk^-.                    PUBLISH:                      DNP:




                                                                                     MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:



                                                                           ELECTRONIC RECORD